ROSENBERG, District Judge.
The relator filed a petition for a Writ of Habeas Corpus and by his petition indicated that he is confined in the State Correctional Institution at Pittsburgh, Pennsylvania; that he was sentenced for life imprisonment after a trial by jury; that he had been charged of being an accessory before the fact to the alleged murder of his wife; that he granted a confession to the prosecuting authorities which was not according to due process of law; that he filed a petition for a writ of habeas corpus before the judge of the Court of Common Pleas of Butler County, Pennsylvania; and that because the proceedings before the Court of Common Pleas of Butler County was a sham and no testimony was actually taken that further action in the state courts would only result in remanding the case back to the state court.
Under these circumstances, the petition is now in this Court without the exhaustion of state remedies by the petitioner. The petition for a Writ of Habeas Corpus will accordingly be refused. United States ex rel. Robert Brown v. Commonwealth of Pennsylvania, C.A.3, 1963, 323 F.2d 53.